Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 10f 10 4/4/0919 2:06 ph

Marilyn Burgess - District Clerk Harris Count
Envelope No. 3251298

2019-24308 / Court: 334 By: Miaeda Hutchinso

Filed: 4/4/2019 12:42 Ph

CAUSE NO.
LORIE MCQUADE § IN THE DISTRICT COURT
§
§
Vv. § JUDICIAL DIQERICT
5 @
§ oO
BYNOG CARRIERS, L.L.C., g Ww
ALVIN VEULEMAN, L.L.C. AND § ° G
JUSTIN M. BYNOG § HARRIS gQuNTy, TEXAS
S

PLAINTIFF'S ORIGINAL PETITION DISCOVERSTO DEFENDANTS
NOW COMES Plaintiff, LORIE MCQUADE,Hpinti herein, complaining of
Defendants BYNOG CARRIERS, L.L.C. (“Déendant Bynog Carriers’), ALVIN

SC
VEULEMAN, L.L.C. (“Defendant Veuleman id Justin M. Bynog (“Defendant Justin

Bynog”), and in support thereof would fw the Court as follows:

ot

& DISCOVERY

S

1.1 Incompliance pike 190 of the Texas Rules of Civil Procedure, Plaintiff
avers that discovery be conducted pursuant to Level 3.

on II,
x PARTIES
2.1 Pi is a resident of Harris County, Texas. Plaintiff brings suit
individuall her injuries and damages sustained as result of the accident.
wo Defendant Bynog Carriers is a Louisiana Company that does not maintain

a principal place of business in the State of Texas. This lawsuit arises in part from Bynog

Carriers’ business transactions in Texas and committal of a tort in the state of Texas. For

 

Plaintiff’s Original Petition
Page | 1

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD_ Page 2 of 10

these reasons the Secretary of State is the agent for service of Bynog Carriers, who may
be served by the Secretary of State forwarding a copy of the process and petition to an
officer or director of Bynog Carriers or its registered agent for service Justin M. Bynog at
730 Herron Circle, Alexandria, Louisiana 71303 or wherever else it may begend.

2.3. Defendant Alvin Veuleman L.L.C. is a Louisiana Compéisy that does not

NN

maintain a principal place of business in the state of Texas. TnigeWout arises in part
from Veuleman’s business transactions in Texas and comme a tort in the state of
Texas. For these reasons the Secretary of State is the agent {er service of Alvin Veleman,
LLC, who may be served by the Secretary of State oxfatin a copy of the process and
petition to an officer or director of Alvin Veulemans £16 or its registered agent for service
J. Casey Simpson, at its principal place of Sblhes at 387 Friendship Road, Robeline,
Louisiana, 71469 or wherever else it ays oun

2.4 Defendant Justin M. By is an individual residing in Louisiana and does
not maintain a principal place 6€DUsiness in the State of Texas. This lawsuit arises in part
from Justin M. Bynog busialess transactions in Texas and committal of a tort in the state
of Texas. For these €asons the Secretary of State is the agent for service of Justin M.
Bynog, who may rved by the Secretary of State forwarding a copy of the process and

cS
petition to 7 erron Circle, Alexandria, Louisiana 71303 or wherever else he may be

found. Sy

 

Plaintiff’s Original Petition
Page | 2

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 3 of 10

III.
VENUE AND JURISDICTION

3.1 Venue is proper in Harris County, Texas, pursuant to Section 15.002(a)(2)
of the Texas Civil Practice and Remedies Code in that Harris County is the county in
which all or a substantial part of the events or omissions giving rise to the dim occurred.

3.2 Defendants purposely availed themselves to the privilege of conducting

activities within the State of Texas by conducting business and {gee in the State of

Texas. o

3.3 Defendants committed a tort within the so Texas

3.4 Theamountsought herein exceeds tpespinimum jurisdictional limits of this

Court. <

WS
3.5 Plaintiff seeks monetary reli s more than $1,000,000.

ROI.

© FACTS

 

4.1 This case arises &S an automobile accident, which occurred in Harris
County on or about the meting of April 7, 2017, There was a collision on U.S. 59 in
Harris County, Teac eae Justin Bynog was driving a 2015 Freightliner tractor-
trailer owned by Benaants Bynog Carriers and Alvin Veuleman, LLC southbound in
the first an en he failed to operate his vehicle in a safe manner and improperly
changedsaies and struck the front, left side of Plaintiff's vehicle. The initial collision

caused Plaintiff's vehicle to turn sideways in front of the tractor trailer, which caused

subsequent collisions with the front of the tractor and the Plaintiff's vehicle and the side

 

Plaintiff's Original Petition
Page | 3

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 4 of 10

of the trailer and the Plaintiff's vehicle. Plaintiff's vehicle ultimately struck the concrete
wall dividing the highways and came to a stop. The tractor-trailer negligently failed to
maintain its lane of traffic and keep a proper lookout as a person of ordinary care would
have kept. The collision was the result of the negligence of Defendants. o., time of
the accident, Defendant Justin Bynog was within the course and scope a s employment
with his prospective employer. Plaintiff's injuries and nae were the direct,
producing and proximate cause of the negligence of Defend”
V. RESPONDEAT SUPERIOR LI ITY

5.1 At the time of the incident in gus Defendant Justin Bynog, the
employee/ driver of Defendant Bynog Carriers wobcting in the course and scope of his
employment in the furtherance of his re&Pe ive employer’s business. Therefore,
pursuant to the doctrine of respondeat®Serior, Defendants Bynog Carriers and Alvin
Veuleman, LLC are responsible for tS Yespective driver’ negligence.

ESL. NEGLIGENCE

6.1 Defendant Justin Bynog committed acts of omission and commission,
which constituted neglipence per se. Such negligence and negligence pers se was a
proximate cause he occurrence in question, the severe injuries and the resulting
damages of efait for which Defendant Justin Bynog is legally responsible.

6.45) Defendants Bynog Carriers and/or Alvin Veuleman, LLC committed acts

of omission and commission, which constituted negligence and negligence per se. Such

negligence and negligence per se were a proximate cause of the occurrence in question,

 

Plaintiff’s Original Petition
Page | 4

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 5 of 10

the severe injuries the Plaintiff sustained and the resulting damages for which

Defendants Bynog Carriers and/or Alvin Veuleman, LLC are legally responsible.

6.3

Plaintiff alleges Defendant Justin Bynog, the driver of Bynog

Carriers/ Alvin Veuleman LLC was negligent in one or more of the followieg manners

®
including, but not limited to: So

A, Failing to drive ina single lane O°

BSS

B. In failing to maintain a proper lookoyt hi operating a motor
vehicle, as would have been done by a reasonable person exercising
ordinary prudence under the same oegfhilar circumstances;

w

Cc, Failing to take proper evasive acu avoid the collision;

D. In failing to timely and pro g apply his brakes, as would have
been done by a reason oon exercising ordinary prudence
under the same or simil@itcumstances;

©

E. In failing to keep KeNThicle he was driving under proper control, as
would have been fone by a reasonable person exercising ordinary
prudence nO e same or similar circumstances; and

F, Failing to iGisw the traffic laws of the State of Texas

6.4 Plaintiff further alleges that Defendants Bynog Carriers and/or Alvin

Veuleman, LLC was népfigent in one or more of the following manners including but ot

IN
limited to: LO
©

s

C.

D.

Failing to properly train its drivers;
Failure to establish an adequate safety program;
Failing to adequately supervise its drivers;

Negligently entrusting its vehicle to its employee/ driver;

 

Plaintiff’s Original Petition

Page | 5

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 6 of 10

E. Negligently hiring, supervising and retaining its employee driver
who was an unqualified and careless driver; and

EF, Failure to maintain its equipment.
6.5 Plaintiff shows that the conduct referenced on the part of the Defendants,
their agents, successors and assigns, acting individually and jointly, consti nglgenc
and/or gross negligence as that term is defined in law and that, asaresult, Plaintiff is

°

entitled to an award of actual damages against the Defendang§\Jointly and severally,

NS
against Defendants. These acts and omissions were a prog te cause of the collision,
@
injuries and damages set forth in this petition. @

S

G
VII. NEGLIGENT ENTRUBTMENT

7.1 Defendants Bynog Carriers and. xe n Veuleman, its agents, successors and
S
assigns were guilty of negligent and/ Ns negligence entrustment, in that it knew or
should have known that its employe@<driver was a reckless driver given his driving
history and other factors. This eMligent entrustment was a proximate cause of the
SS
collision in question and the he)sonal injuries and other damages sustained by Plaintiff.
SX VIII. DAMAGES

8.1 Asa Q proximate and foreseeable result of the above referenced act
and/or omc Sf the Defendants, the Plaintiff has sustained severe and permanent
physical, l and emotional injuries, physical impairment as well as economic losses,
The Plaintiffs damages are within the jurisdictional limits of this Court. Such damages

include, but are not limited to:

Personal Injury Damages

 

Plaintiff's Original Petition
Page | 6

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 7 of 10

1) Physical pain and mental anguish in the past and future;

2) Loss of earning capacity in the past and future;

3) Physical impairment in the past and future;

4) Medical care in the past and future; ee

@
5) All other damages allowed by law and equity ©
IX. NOTICE °O

9.1 Pursuant to Tex. R. Civ. P. 193.3(d) and 193.7, esti gives notice that she
intends to use all documents exchanged and produced betsyden the parties and/or made
exhibits herein. S

X. PRE-JUDGMENT AND PostJUDGMENT INTEREST
10.1 Plaintiff seeks pre-judgment agi st-judgment interest as allowed by law.
XI. jURISDIGYONAL AMOUNT

11.1 By reason of the gy Meee herein, the Plaintiff has been made to
suffer and sustain injuries ang Gamages at the hands of the Defendants in excess of
the minimum Jurisdictional limits of this court and in an amount to be determined
by the jury in this ae as the evidence may show proper at the time of the trial.
Plaintiff pleads ddoiges are over $1,000,000.00.

& XII. REQUEST FOR JURY TRIAL
12S SPursuant to Rule 216 of the Texas Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury. Plaintiffs hereby tender the appropriate jury fee.

 

Plaintiff's Original Petition
Page | 7

 

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 8 of 10

XIII. REQUEST FOR DISCLOSURE

13.1 Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

requested to disclose, within fifty (50) days of service of this request, the information or

material described in Texas Rule of Civil Procedure 194.2(a)-(1). AS

@
XIV. REQUEST FOR PRODUCTION G

14.1 Plaintiff requests Defendant Bynog Carriers producghe following:

1.

5.

6.

All driver’s files to include but not limited to t maintained pursuant to
the application, qualification, background ard character, training, testing,
annual reviews of driver record, property d@nage reports, injury accident
reports, reportable traffic accident rep ohY controlled substance/alcohol
testing (49 CFR § 382) and periodic ew of Justin Bynog which are
routinely maintained by your c ny and required as a course of
industry standard as well as come liance with the Controlled Substance
and Alcohol Use and Testin ct ndards (49 CFR § 382), Commercial
Driver’s License Standards FR § 383) and Federal Motor Carrier
Safety Regulations (49 CF 1).

All records pertaining (the routine course of business, dispatching, trip
monitoring, dispatck@rogress reports, communications with the driver or
the subject vehic y records and bills of lading of Justin Bynog for the
subject dena all such documents for a period of six (6) months
preceding iy ject accident.

All driverSRily logs maintained pursuant to 49 CFR Part 395.8 of the
Federak Motor Carrier Safety Regulations AND “supporting documents”

of ne Bynog.

Saaily inspection reports of Justin Bynog for the period of two weeks
& ior to the accident as required to be maintained pursuant to 49 CFR §

Sy 396.11 and 49 CFR § 396.13.

All maintenance records of the tractor trailer involved in the accident.

All mechanical or electronic records by the on-board recording, satellite, or
other communication device from the tractor trailer involved in the
accident to include but not be limited to tacographs, Tripmaster™,

 

Plaintiff's Original Petition

Page | 8

 

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 9 of 10

Highway Master®, ARGO Fleet Management System™, Cadec™, Detroit
Diesel IRIS® Infrared Information System, Triplogger®, Qualcom™, Trip
Reports, OmniTrac®, QTRACS®, any satellite locator records, any vehicle
tracking records or any similar device.

7. All records produced or received pursuant to inspections by state or
federal officials relating to the tractor trailer involved in the Réeident.

8. All company policies, procedures and training manuals)

oN
9, All records, emails, data, photos and videos pertgitihe to the accident

made the basis of this suit. és
WS

9

10. All agreements and/or contracts between og Carriers and Alvin
Veuleman, LLC. &

&
XV. RESERVATION QERIGHTS
Y
15.1 Plaintiff reserves the right to toe the amount of damages at trial.
S
Plaintiffs reserve the right to amend thei ition to add additional counts or damages
upon further discovery and as their ipkestigation continues.
XVI. géXpirions PRECEDENT
16.1 Pursuant to R (e)p4 of the Texas Rules of Civil Procedure, all conditions

precedent to Plaintiff's to recover herein and to Defendants’ liability have been

accired

©

performed or have
C PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

cited to appear and answer herein, that this cause be set down for trial before a jury, and

that Plaintiff recovers judgment of and from the Defendants for her actual damages in

such amount as the evidence may show and the jury may determine to be proper,

 

Plaintiff's Original Petition
Page | 9

 

 
Case 4:19-cv-01980 Document 1-4 Filed on 05/31/19 in TXSD Page 10 of 10

together with pre-judgment interest, post-judgment interest, costs of suit, and such other

and further relief to which she may show themselves to be justly entitled.

Respectfully submitted,

A
MAGENHEIM & ASSOCIATES@)

/s/ Alan N. Magenheiiix,
By: wS
Alan N. Magentenn
SBOT: 1281
3701 Kirby. Drive, Suite 913
Housto gkexas 77098
(713) 3035 700
3). 529-1705 — Facsimile
Vornagenheimlaw.com

feivice@magenheimlaw.com

 
       
   

bd

S
Apowners FOR PLAINTIFF
©

 

Plaintiff's Original Petition
Page | 10

 
